Citation Nr: 0620730	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

A DD Form 214 reflects that the appellant entered service in 
September 1966 and was released from service in December 
1968, and that the character of his service was "under other 
than honorable conditions."

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which held that the appellant was not entitled 
to VA benefits because his discharge from military service 
was other than honorable. 

The appellant's military service included combat service in 
Vietnam.  In April 1968 the appellant was convicted of 
felonious assault under Article 128, and sentenced to a year 
hard labor plus a bad conduct discharge.  In May 1968 his 
sentence was reduced to "only so much of the sentence as 
provides for bad conduct discharge, confinement at hard labor 
for eight months, forfeiture of $65.00 per month for four 
moths and reduction to the grade of Private E-1."  This 
sentence was affirmed by the United States Army Board of 
Review in November 1968.

In September 1999 the appellant submitted a photocopy of a DD 
Form 214 which shows that the character of service was listed 
as "under other than honorable conditions."  The appellant 
also submitted a copy of a discharge certificate dated in 
December 1968 that indicates that he received an 
"undesirable discharge."  

By an administrative decision dated in September 2000, the RO 
held that the appellant was not eligible for any VA benefits 
because he had received an other than honorable discharged 
issued by general court martial.  The appellant was notified 
of this decision is September 2000 and he did not initiate an 
appeal from it.  The veteran's current claim was received in 
March 2004.

In November 2005 the appellant and a friend appeared and 
testified at a Board hearing in Huntington, West Virginia.  
The transcript of that hearing, in addition to numerous 
medical records and testimonials presented by the appellant 
during the hearing, have been made a part of the record.

Inasmuch as the appellant did not appeal from the 
administrative decision of September 2000 which held that he 
was not eligible for any VA benefits because he had received 
an other than honorable discharged issued by general court 
martial, this decision became final and the appellant must 
submit new and material evidence in order to reopen his claim 
for VA benefits.  VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with respect to the basis for the denial 
of that claim.  See 38 U.S.C. §§ 5108, 7105(c).  In D'Amico 
v. West, 209 F. 3d 1322 (Fed. Cir. 2000), the Federal Circuit 
held that 38 U.S.C.A. § 5108 applies to the reopening of a 
claim regardless of the grounds on which the claim was 
previously disallowed.  The Federal Circuit observed that 
nothing in the statutory language of 38 U.S.C.A. § 5108 
suggests that the statute does not apply to claims that 
originally were disallowed because the claimant's veteran 
status was not established. 

Benefits are not payable when a claimant was discharged by 
reason of the sentence of a general court-martial, unless the 
claimant was insane at the time of the commission of the 
offense that led to the court-martial, or unless the claimant 
receives an upgraded discharge from a board for the 
correction of military records.  See Hayes v. Brown, 7 Vet. 
App. 420, 423 (1995) (citing 10 U.S.C. §§ 1552, 1553; 38 
U.S.C. § 5303(a), (b), (e); 38 C.F.R. § 3.12(b), (c)(2), 
(c)(6), (e), (f), (g).  A bar to benefits imposed by 38 
C.F.R. § 3.12(c)(2) (discharge by reason of the sentence of a 
general court-martial) is not removed by the President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974.  See Hayes, supra (citing 10 U.S.C. § 1553; 38 U.S.C. § 
5303(e); 38 C.F.R. § 3.12(g)(2), (h)(1)).  

Thus, 38 C.F.R. § 3.12(b) removes the bar of a discharge 
under dishonorable conditions if it is "found" that the 
person was insane at the time of committing the offense 
leading to such discharge.  The definition of insanity for 
the purposes of an offense leading to a court-martial or 
discharge is contained in 38 C.F.R. § 3.354.  Helige v. 
Principi, 4 Vet. App. 32, 33-34 (1993).  

In the hearing testimony, the appellant testified that while 
he was in Vietnam he couldn't stand the pressure, started 
drinking, and "got a little crazy."  In describing the 
events leading up to the offense for which he was discharged, 
he reported that he had his chest laid open when he dived 
into a canal and hit the bottom; he received six stitches and 
then started drinking beer; the next thing he remembered was 
being questioned about a shooting the next morning.  He 
testified that he had no memory of pulling the trigger and 
shooting anyone.  The RO must determine whether the veteran's 
testimony and the other evidence he has provided in support 
of his claim constitute new and material evidence such as to 
establish that his service should be considered honorable for 
VA purposes.  In considering this matter, the RO should 
determine whether the insanity exception (§3.12(b)) is 
applicable.

Additionally, the RO must determine whether or not the 
appellant received an upgraded discharge from a board for the 
correction of military records.  The 1968 court martial 
records indicate that the appellant was given a bad conduct 
discharge.  However, the appellant has submitted a document 
which shows that he received an other than honorable 
discharge, and another document which indicates he received 
an undesirable discharge.  If the appellant's discharge was 
upgraded pursuant to the 1977 review and upgrade programs for 
Vietnam-era veterans with other-than-honorable discharges, 
such an upgrade would not authorize the receipt of VA 
benefits in a case where there has been a discharge pursuant 
to a general court-martial.  See 10 U.S.C.A. § 1553; 38 
U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(c), (g), (h).  In order 
to determine whether the appellant's discharge is a bar to 
benefits, the RO must clarify the nature of the appellant's 
discharge.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO must find out by whom and 
when the appellant's discharge was 
upgraded from "bad conduct" to 
"undesirable."  The RO must attempt to 
obtain all records compiled during the 
appellant's military service from the 
appropriate departments and agencies, 
including all discharge documents, 
service medical records, and all 
documents related to the appellant's 
court-martial and subsequent discharge 
that are not already associated with 
the file, including all letters, 
Orders, and other related documents.  

2.  After acquisition of the above 
records, the RO should adjudicate the 
claim that new and material evidence 
has been received which establishes 
that the character of the appellant's 
discharge does not constitutes a bar to 
VA benefits.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review, if 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


